The following memorandum was filed June 24, 1936 :
Wickhem, J.
(on motion for rehearing). Upon the motion for rehearing, plaintiffs contend, in view of the fact that numerous items rejected by the commission as operating expenses received no detailed consideration by.this court, and in view of the fact that the conclusions of the commission and trial court were here approved, that the record is left in such state as to foreclose any future contention by plaintiffs that such items were erroneously dealt with by the commission. We think that there is no basis for such apprehension. These are evidentiary matters- — not ultimate facts. No finding of the trial court specifically deals with them, and they were excluded from consideration by this court when the assumption was made for the purposes of the opinion that they had all been erroneously adjusted and the conclusion made that this would be immaterial to the result.
A motion for a rehearing was denied, with $25 costs in one case, on June 2, 1936.